                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

ESTATE OF TERRY WILLIAMS,
by Special Administrator Cuc Huynh,
L.W., a minor; by her mother, Laqesha Green,
and CUC HUYNH,
                                                   Case No. 18-cv-1222-pp
                    Plaintiffs,

      v.

MICHAEL T. TRUAX,
Deputy for the Milwaukee County Sheriff’s Department,
and JOHN DOE #1 and other unnamed members of
the Milwaukee County Sheriff’s Department,

                  Defendants.
______________________________________________________________________________

     ORDER DISMISSING CASE AS TO PLAINTIFFS ESTATE OF TERRY
 WILLIAMS AND L.W. AND REQUIRING PLAINTIFF HUYNH TO ADVISE THE
   COURT WHETHER SHE WISHES TO CONTINUE WITH THIS FEDERAL
                                  LAWSUIT
______________________________________________________________________________

      On August 9, 2018, the plaintiffs filed this suit under 42 U.S.C. §1983,

alleging wrongful death by shooting of decedent Terry Williams. Dkt. No. 1. The

plaintiffs are the estate of Terry Williams, his daughter L.W. (a minor) and Cuc

Huynh, Mr. Williams’ mother and the special administrator of his probate

estate. Id. at page 2. At the time, the plaintiffs were represented by Attorney

Walter Stern. Id. at p. 17. The defendants answered (dkt. no. 16) and filed a

motion for judgment on the pleadings (dkt. no. 17). The plaintiffs then

amended the complaint, reducing the number of defendants, dkt. no. 20, and

the sole named defendant (Michael Truax) answered, dkt. no. 21. The parties



                                         1

           Case 2:18-cv-01222-PP Filed 07/22/20 Page 1 of 5 Document 33
filed their Rule 26(f) report, dkt. no. 23, and the court issued a scheduling

order, requiring them to complete discovery by April 17, 2020, dkt. no. 24.

      On October 24, 2019, however, Attorney Stern filed a motion asking to

withdraw as counsel. Dkt. No. 29. He asserted that the parties had had a

“difference of opinion” about the case and that the plaintiffs were seeking a

different lawyer. Id. The court scheduled a hearing on the motion, but Attorney

Stern did not appear. Dkt. No. 32. The person who did appear was plaintiff Cuc

Huynh, Mr. Williams’ mother and the special administrator of his estate in

probate. Id. at 1. The court explained to Ms. Huynh that although she could

represent herself in this federal lawsuit, she could not represent her son’s

estate or his minor daughter. Id. Ms. Huynh explained that she had been

talking to lawyers, trying to find a new one, and said that she had been told

that if she did not have another lawyer by her July 21, 2020 court date, her

case would be dismissed. Id. Because there was no hearing scheduled in

federal court for July 21, 2020, the court checked the state docket, and learned

that there was an adjourned hearing on an order to show case scheduled for

July 21, 2020 in the state probate case before Deputy Register in Probate

Jeaneen Mardak. Id.; In re Estate of Terry Williams, 2018PR000376

(Milwaukee County Circuit Court), available at https://wcca.wicourts.gov.

      Because plaintiff Huynh seemed a bit confused as to the nature of this

case, the court explained that this was a federal civil rights case—different from

the state probate case. Id. at 2. The court reiterated that under federal law,

estates and minors had to be represented by lawyers; they could not be


                                        2

        Case 2:18-cv-01222-PP Filed 07/22/20 Page 2 of 5 Document 33
represented by family members. Id. The court gave plaintiff Huynh a deadline

of July 21, 2020—the same deadline given her in the probate case—to find

counsel. The court ordered that if an attorney had not filed a notice of

appearance in the federal case by the end of the day on July 21, 2020, the

court would dismiss the case without prejudice for lack of prosecution. Id.

      Nothing has happened in the almost three-and-a-half months since then.

No attorney has filed a notice of appearance for any of the plaintiffs. The court

checked the probate docket—on July 14, 2020, the probate court adjourned

the show cause hearing to September 15, 2020. The fact remains, however,

that in federal court, a minor must be represented in court by a lawyer. See 28

U.S.C. §1654 (in “all courts of the United States the parties may plead and

conduct their own cases personally or by counsel”); Elustra v. Mineo, 595 F.3d

699, 704 (7th Cir. 2010) (“Normally, representative parties such as next

friends, may not conduct litigation pro se; pleadings may be brought before the

court only by parties or their attorneys.”) The general rule is that a non-

attorney may not argue or appear on behalf of a child. Id. at 705. Similarly, an

administrator may not represent an estate unless he or she is the sole

beneficiary of that estate. Malone v. Nielson, 474 F.3d 934, 937 (7th Cir. 2007).

      Civil Local Rule 41(c) says that “[w]henever it appears to the Court that

the plaintiff is not diligently prosecuting the action and Civil L.R. 41(a) or (b)

does not apply, the Court may enter an order of dismissal with or without

prejudice.” The court understands that back in April, plaintiff Huynh explained

that she had been trying to find a lawyer. Perhaps she has been trying since.


                                          3

         Case 2:18-cv-01222-PP Filed 07/22/20 Page 3 of 5 Document 33
But it has been nine months since Attorney Stern indicated that he wished to

withdraw and that the plaintiffs were seeking other counsel. Even with the

chaos and disruption caused by the COVID-19 pandemic, nine months is a

long time for someone to try to find a lawyer. The court must dismiss the

Estate and the minor plaintiff because, in that nine months, they have not

obtained counsel.

      The court erroneously stated that if those two plaintiffs did not obtain

counsel by the end of the day on July 21, 2020, the court would dismiss the

case. But there is still one individual plaintiff, Cuc Huynh. She can, if she

chooses to do so, represent herself. But if plaintiff Huynh chooses to continue

the case and represent herself, she must follow the rules of the court and

comply with all deadlines.

      In its March 13, 2019 scheduling order, the court had ordered the

parties to complete discovery by April 17, 2020 and to file dispositive motions

by May 18, 2020. Dkt. No. 24. Defense counsel explained at the April 8, 2020

hearing that while the parties had conducted some discovery, everything had

been put on hold when Attorney Stern had filed his motion to withdraw. The

court suspended all deadlines at that time. Dkt. No. 32 at 2.

      The court will give plaintiff Huynh a deadline by which to advise the

court whether she wishes to continue with this federal lawsuit. If the court

does not receive a response from Ms. Huynh, confirming that she wants to

continue with the lawsuit, by the deadline the court sets below, the court will




                                         4

        Case 2:18-cv-01222-PP Filed 07/22/20 Page 4 of 5 Document 33
dismiss the entire case under Civil L.R. 41(c) for failure to diligently prosecute

it.

      The court ORDERS that plaintiffs Estate of Terry Williams and L.W. are

DISMISSED WITHOUT PREJUDICE from the lawsuit.

      The court ORDERS that plaintiff Cuc Huynh must notify the court, in

writing, in time for the court to receive it by the end of the day on August 14,

2020, whether she wishes to continue with this federal lawsuit. If the court

does not receive written notice from plaintiff Huynh by the end of the day on

August 14, 2020, the court will dismiss the case in its entirety.

      Dated in Milwaukee, Wisconsin this 22nd day of July, 2020.

                                      BY THE COURT:


                                      ____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         5

         Case 2:18-cv-01222-PP Filed 07/22/20 Page 5 of 5 Document 33
